        Case 3:15-cr-00067-RV-EMT Document 123 Filed 07/23/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION
UNITED STATES OF AMERICA
vs.                                                         Case Nos.:           3:15cr67/RV/EMT
                                                                                 3:19cv4937/RV/EMT
ANTHONY FLOYD HEMPHILL,
         Fed. Reg. No. 08719-380
__________________________/
                                                  ORDER
         This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 1, 2020 (ECF No. 120). The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed. 1

         Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

         Accordingly, it is now ORDERED as follows:

         1. The chief magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this order.

         2. The “Government’s Motion to Dismiss Time-Barred Motion Under 28



1
  The Clerk’s Office made two separate attempts to send the Report and Recommendation to the petitioner, but
both times it was sent back as undeliverable. The Clerk tried, but was unable, to obtain an address to try a third
time.
      Case 3:15-cr-00067-RV-EMT Document 123 Filed 07/23/20 Page 2 of 2



                                                                      Page 2 of 2

           U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Federal

           Inmate” (ECF No. 114) is GRANTED.

       3. Hemphill’s “Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence by a Person in Federal Custody” (ECF No. 109) is

           DENIED and DISMISSED as untimely.

       4. A certificate of appealability is DENIED.

       DONE AND ORDERED this 23rd day of July 2020.



                                     /s/ Roger Vinson
                                     ROGER VINSON
                                     SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:15cr67/RV/EMT; 3:19cv4937/RV/EMT
